Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art teaches receiving floor plans of a functional space, generating a spatial representation in 3D from input associated with the floor plan, recommending products based on the representation, and other claimed features.  In the context of the independent claims as a whole, however, the prior art does not teach a method for rendering a virtual or mixed reality based spatial representation of a functional space, the method comprising: receiving, by a processor of a server, an input associated with a floor plan of the functional space from an electronic device of a plurality of electronic devices associated with a plurality of respective users; generating, by the processor of the server, a spatial representation in a three-dimensional format from the input associated with the floor plan; recommending, by the processor of the server, one or more products of the functional space based on the spatial representation generated; and sharing, by the processor of the server, the generated spatial representation with the plurality of electronic devices for collaborating with the plurality of respective users by enabling the plurality of respective users to drag and drop one or more virtual objects representative of the recommended one or more products, one or more other artifacts, or a combination thereof using plugins or widgets, wherein the one or more virtual objects are displayed as overlays on the spatial representation.  Thus the subject matter of independent claims 1 and 6 is allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613